Exhibit 10.7


CONVERSION OF DEBT AGREEMENT


THIS CONVERSION OF DEBT AGREEMENT (this "Agreement") is made as of the 15th day
of August, 2019 between SPHERE 3D CORP., a corporation existing under the laws
of the Province of Ontario (the "Corporation"), and [__________________] (the
"Lender").


RECITALS:


A.
As of the date hereof, the Corporation is indebted to the Lender, inclusive of
any unpaid interest, in the amount of $[___] USD (the "Debt").



B.
The Corporation and the Lender wish to convert the Debt into [_____] Common
Shares of the Corporation (the "Payment Shares") at a price of $1.29 USD per
share, as payment in full of the Debt, subject to the other terms and conditions
set forth herein.



NOW THEREFORE, in consideration of the respective covenants and agreements
contained herein, the receipt and sufficiency of which are hereby acknowledged,
the parties agree as follows:


1. Conversion of Debt and Issuance of Payment Shares


(a) Subject to the terms and conditions of this Agreement, the Lender hereby
agrees to convert the Debt into [_____] Common Shares, as payment in full of the
Debt.


(b)
The closing of the conversion of the Debt and the issuance of the Payment Shares
shall occur by 5 pm Dallas, Texas time on August 16, 2019.



(c) The Lender hereby directs the Corporation to register and deliver the
Payment Shares in accordance with the instructions attached hereto as Schedule 1
within 5 business days of this Agreement.


2. Representations, Warranties and Covenants


(a) The Lender hereby represents and warrants to the Corporation as follows and
hereby acknowledges and confirms that the Corporation is relying on such
representations and warranties in connection with the conversion of the Debt and
the issue of the Payment Shares:


(i)
Lender is of legal age and capacity to enter into agreements which are fully
binding and enforceable against him.



(ii)
Immediately prior to the conversion of the Debt, Recital A is true and correct.



(iii)
The Debt is beneficially held by the Lender with good and marketable title
thereto, free and clear of all mortgages, liens, charges, pledges, claims,
security interests and other encumbrances whatsoever.






--------------------------------------------------------------------------------






(iv)
No person, firm or corporation has any agreement (other than this agreement) or
option or right capable of becoming an agreement or option to purchase the Debt
from the Lender.



(v)    The Lender is a non-resident of Canada for purposes of the Income Tax Act
(Canada).


(vi)
To Lender's actual knowledge, the execution and delivery of this Agreement, the
performance and compliance with the terms hereof, and the completion of the
transactions contemplated hereby are in compliance with the United States
Securities Act of 1933, as amended (the “U.S. Securities Act”) and all
applicable securities laws and regulations, and all written instruments, rules
and orders having the force of law of the securities regulators or regulatory
authorities thereunder and the rules of the Nasdaq (collectively, “Securities
Laws”) or any other applicable law, any agreement to which the Lender is a party
or any applicable regulation, judgment, decree, order or ruling.



(vii)
The Lender acknowledges that the Corporation may be required by law to disclose
to applicable securities regulatory authorities or stock exchanges information
concerning the identity of the Lender. If required by Securities Laws or by any
securities commission, stock exchange or other regulatory authority, the Lender
will execute, deliver, file and otherwise assist the Corporation in filing, such
reports, undertakings and other documents with respect to the conversion of the
Debt and the issuance of the Payment Shares.



(viii)
To Lender's actual knowledge, there is not now any agreement or other instrument
binding upon Lender that will be violated in any material respect by the
execution and delivery of this Agreement by Lender or that will prevent the
performance or satisfaction by Lender of any of the terms and conditions herein
contained.



(ix) If required by Securities Laws or by any securities commission, stock
exchange or other regulatory authority, the Lender will execute, deliver, file
and otherwise assist the Corporation in filing, such reports, undertakings and
other documents with respect to the conversion of the Debt and the issuance of
the Payment Shares.


(x) The Lender understands that the issuance of the Payment Shares is
conditional upon such sale being exempt from the requirements to file and obtain
a receipt for a prospectus or registration statement or to deliver an offering
memorandum (except as set forth in Section 3 below), and no prospectus or
registration statement has been filed by the Corporation with any securities
commission or similar regulatory authority in any jurisdiction in connection
with the issuance of the Payment Shares.





--------------------------------------------------------------------------------






(xi) Except for the Lender’s knowledge regarding the conversion of the Debt into
Payment Shares hereunder, the Lender has no knowledge of a “material fact” or a
“material change” (as those terms are defined in applicable Securities Laws) in
the affairs of the Corporation that has not been generally disclosed.


(xii)    The Payment Shares will bear a legend substantially in the following
form:


“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN AND WILL NOT BE REGISTERED
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES
ACT”), OR UNDER ANY OTHER APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED
STATES AND MAY NOT BE TRANSFERRED, SOLD, ASSIGNED, PLEDGED, HYPOTHECATED OR
OTHERWISE DISPOSED EXCEPT (A) PURSUANT TO A REGISTRATION STATEMENT EFFECTIVE
UNDER THE U.S. SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS, OR (B)
PURSUANT TO AN EXEMPTION FROM REGISTRATION THEREUNDER. HEDGING TRANSACTIONS
INVOLVING SUCH SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE
U.S. SECURITIES ACT.”


(xiii) The Lender is not engaged in the business of trading in securities or
exchange contracts as a principal or agent.


(xiv) To Lender's actual knowledge, the Lender will not become a control person
of the Corporation by virtue of the conversion of the Debt and the issuance of
the Payment Shares hereunder and the Lender does not intend to act in concert
with any other person or persons to form a control group of the Corporation.


(xv) The Lender is aware that the Payment Shares have not been registered under
the U.S. Securities Act or the securities laws of any state and that the Payment
Shares may not be offered or sold, directly or indirectly, in the United States
without registration under the U.S. Securities Act and applicable state
securities laws or compliance with the requirements of an exemption therefrom;
accordingly, the Payment Shares are (or will be when issued) “restricted
securities” within the meaning of Rule 144(a)(3) of the U.S. Securities Act.


(xvi) The Lender undertakes and agrees that it will not offer or sell any of the
Payment Shares in the United States unless such securities are registered under
the U.S. Securities Act and the securities laws of all applicable states of the
United States, or an exemption from such registration requirements is available.





--------------------------------------------------------------------------------






(xvii) The Lender has been advised to consult its own legal advisors with
respect to the execution, delivery and performance by it of this Agreement and
the transactions contemplated herein, including trading in the Payment Shares,
and with respect to the hold periods imposed by the U.S. Securities Act, and
acknowledges that no representation has been made by the Corporation respecting
the applicable hold periods imposed by the U.S. Securities Act or other resale
restrictions applicable to the Payment Shares which restrict the ability of the
Lender to resell the Payment Shares, that the Lender is solely responsible to
find out what these restrictions are, that the Lender is solely responsible for
compliance with applicable resale restrictions and that the Lender is aware that
it may not resell the Payment Shares except in accordance with limited
exemptions under the U.S. Securities Act and other applicable securities laws.


(xviii) The execution of this Agreement for Payment Shares has not been made
through or as a result of, and the distribution of the Payment Shares is not
being accompanied by, any advertisement, including without limitation in printed
public media, radio, television or telecommunications, including electronic
display, or as part of a “general solicitation” or “general advertising” as such
terms are defined in Regulation D under the U.S. Securities Act.


(xix) There may be material tax consequences to the Lender of an acquisition or
disposition of the Payment Shares, including tax reporting requirements, and the
Corporation does not give any opinion or make any representation with respect to
the tax consequences to the Lender under United States federal, state or local,
Canadian federal, provincial or local or other foreign tax law with respect to
the foregoing.


(xx) Except as provided in Section 3, the Lender understands and acknowledges
that the Corporation has no obligation or present intention of filing with the
U.S. Securities and Exchange Commission or with any state securities
administrator any registration statement in respect of resales of any of the
Payment Shares in the United States.


(xxi) The Lender is an “accredited investor” within the meaning of Rule 501(a)
of Regulation D under the U.S. Securities Act and the acknowledgements,
representations, warranties, covenants and information contained herein and
therein are true and correct as of the date hereof and will be true and correct
as of the date and time of issuance of the Payment Shares.


(b)
The Corporation hereby represents and warrants to the Lender as follows and
hereby acknowledges and confirms that the Lender is relying on such
representations and warranties in connection with accepting the Payment Shares
in lieu of Payment for the Debt:






--------------------------------------------------------------------------------






(i)
The Corporation is a corporation duly incorporated and organized and is a
validly existing entity in good standing under the laws of the jurisdiction of
its incorporation or organization with the corporate power and authority to
execute, deliver, and perform the terms of this Agreement and to consummate the
transactions contemplated hereunder;



(ii)
This Agreement is a valid and binding obligation of the Corporation, enforceable
against the Corporation in accordance with its terms. The Corporation has the
full legal right to execute, deliver, and perform this Agreement and the
execution, delivery, and performance of this Agreement by the Corporation is not
subject to any regulatory approvals that it has not received (it being
acknowledged that NASDAQ Capital Market had granted the Corporation its
preliminary approval to issue the Payment Shares on August 14, 2019);



(iii)
Upon issuance, all of the Payment Shares will be (i) duly authorized, fully
paid, and non-assessable, (ii) free from all pre-emptive or similar rights,
taxes, liens, charges and other encumbrances with respect to the issue thereof,
and (iii) issued in compliance with all applicable securities laws.



(iv)
The execution and delivery of this Agreement, the performance and compliance
with the terms hereof, and the completion of the transactions contemplated
hereby are in compliance with the U.S. Securities Act, all Securities Laws, and
any other applicable law, any agreement to which the Corporation is a party, and
any applicable regulation, judgment, decree, order or ruling.



(v)
If required by Securities Laws or by any securities commission, stock exchange
or other regulatory authority, the Corporation will execute, deliver, and file
such reports, undertakings and other documents with respect to the conversion of
the Debt and the issuance of the Payment Shares.



(c) The Corporation and the Lender hereby represent and warrant each to the
other that this Agreement has been duly executed and delivered by the respective
party and is a valid and binding obligation enforceable in accordance with its
terms.


(d)
The parties shall do, or cause to be done, all acts, deeds and things necessary
to complete the transaction of conversion of the Converted Debt herein provided
for so that following closing, the Converted Debt shall be extinguished and the
Lender or its nominee will be the beneficial owner of the Payment Shares.



(e) The representations and warranties contained in this Section 2 shall survive
the completion of the transactions described herein.





--------------------------------------------------------------------------------






3. Piggyback Registration


If the Corporation determines to proceed with the preparation and filing with
the SEC of a registration statement (the “Registration Statement”) relating to
the registration of any of its securities under the U.S. Securities Act for sale
to the public, whether for its own account or the account of others or both, the
Corporation shall include in such Registration Statement all of the Payment
Shares. In connection with each Registration Statement described in this Section
3, the Lender will furnish to the Corporation in writing such information and
representation letters with respect to himself and the proposed distribution by
him as reasonably necessary in order to assure compliance with the U.S.
Securities Act and Securities Laws. All fees and expenses incident to the
performance of and compliance with the filing of the Registration Statement
shall be borne by the Corporation whether or not any securities of the
Corporation are sold pursuant to the Registration Statement.


4. General


(a) Unless otherwise specified, all references to amounts of money in this
Agreement refer to the lawful currency of the United States of America.


(b)
The covenants, representations and warranties herein contained shall survive the
closing and shall continue in full force and effect for the respective benefit
of the Corporation and the Lender, as the case may be.



(c) The Lender hereby acknowledges and confirms that the Lender has been advised
that the Lender should obtain independent legal and tax advice in connection
with the execution of this Agreement. The Lender hereby acknowledges and
confirms that the Lender has had a full and fair opportunity to consider the
terms contained in this Agreement, to seek independent legal and tax advice with
respect to such terms, and that all such terms are reasonable and valid.


(d)
The signature of any of the parties may be evidenced by a facsimile, scanned
e-mail or internet transmission copy of this Agreement bearing such signature.
This Agreement may be signed in one or more counterparts, each of which so
signed shall be deemed to be an original, and such counterparts together shall
constitute one and the same instrument.



(e) This Agreement shall be governed by and construed in accordance with the
laws of the State of Texas and applicable U.S. federal laws. ANY LEGAL ACTION OR
PROCEEDING WITH RESPECT TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
HEREBY SHALL BE BROUGHT IN THE COURTS OF THE STATE OF
TEXAS LOCATED IN ELLIS COUNTY, TEXAS OR THE FEDERAL COURTS FOR THE
NORTHERN DISTRICT OF TEXAS, DALLAS DIVISION. EACH PARTY HERETO IRREVOCABLY
SUBMITS AND AGREES TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS FOR THE
RESOLUTION OF ALL CLAIMS, CONTROVERSIES, DISPUTES, AND CAUSES OF ACTION ARISING
OUT OF OR RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY
AND EXPRESSLY WAIVES ALL OBJECTIONS





--------------------------------------------------------------------------------






THEY HAVE NOW OR MAY HAVE TO VENUE, WHETHER BASED ON INCONVENIENCE OR ANY OTHER
REASON.


(f)
The provisions of this Agreement shall enure to the benefit of and shall be
binding upon the parties hereto and their respective successors and assigns.
Neither party may assign this Agreement without the prior written consent of the
other party.



(g)
This Agreement contains the entire and only agreement between the parties with
respect to the subjects discussed herein.



[Signature Page Follows]







--------------------------------------------------------------------------------






COLLECTION OF PERSONAL INFORMATION


This Agreement and the schedules hereto require the Lender to provide certain
personal information (respecting the Lender) to the Corporation. (Personal
information includes "personal information" as that term is defined under
applicable privacy legislation, including without limitation, the Personal
Information Protection and Electronic Documents Act (Canada) and any other
applicable similar replacement or supplemental provincial or federal legislation
or laws and the policies of the NASDAQ in effect from time to time). Such
information is being collected for the purposes of completing the conversion of
the Debt into Payment Shares, which includes, without limitation, determining
the eligibility of the Lender to acquire the Payment Shares under applicable
securities laws, preparing and registering certificates representing the Payment
Shares to be issued hereunder and completing filings required under applicable
Securities Laws or by any stock exchange, the Investment Industry Regulatory
Organization of Canada and/or securities regulatory authorities.


In addition, such personal information may be used or disclosed by the
Corporation for the purpose of administering the Corporation’s relationship with
the Lender. For example, such personal information may be used by the
Corporation to communicate with the Lender (such as by providing annual or
quarterly reports), to prepare tax filings and forms or to comply with its
obligations under taxation, securities and other laws (such as maintaining a
list of holders of shares).


In connection with the foregoing, the personal information of the Lender may be
disclosed by the Corporation to: (i) any stock exchanges or securities
regulatory or taxation authorities; (ii) the Corporation’s registrar and
transfer agent (if applicable); and (iii) any of the other parties involved in
the conversion of the Debt into Payment Shares, including legal counsel, and may
be included in record books prepared in respect of the transaction.


By executing this Agreement, the Lender hereby consents to the collection, use
and disclosure of such personal information. The Lender also consents to the
filing of copies or originals of any of the documents provided to the
Corporation by or on behalf of the Lender with any securities regulatory
authority in relation to the transactions contemplated by this Agreement.


The Lender acknowledges that the Lender’s personal information may be delivered
to the Ontario Securities Commission and is thereby being collected indirectly
by the Ontario Securities Commission under the authority granted to it in
securities legislation for the purposes of administration and enforcement of the
securities legislation of Ontario. The public official in Ontario who can answer
questions about the Ontario Securities Commission’s indirect collection of
personal information is: Administrative Support Clerk to the Director of
Corporate Finance, Suite 1903, Box 5520, Queen Street West, Toronto, Ontario,
M5H 3S8, Telephone (416) 593 3684.












[Remainder of this page intentionally left blank.]







--------------------------------------------------------------------------------






IN WITNESS WHEREOF the parties have duly executed this Agreement as of the date
first written above.
            


SPHERE 3D CORP.




By: _____________________________
Name:
Title:


_____________________________
Name:





--------------------------------------------------------------------------------






SCHEDULE 1


REGISTRATION AND DELIVERY INSTRUCTIONS






Account Registration Information


Name:    


Account Reference, if applicable:


Address, including
Province/State and Postal/Zip
Code:    






Telephone Number:    






Delivery Instructions


_    Same as account registration, or




Name:


Account Reference, if applicable:


Address, including Province/State and Postal/Zip Code:










Contact Name:



